Citation Nr: 1647560	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974, which includes service in the Republic of Vietnam. 

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for hypertension. 

The Veteran testified before the undersigned at a February 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his file.

In April 2011 and February 2013, the Board remanded this matter for further development.

In June 2013, the Board denied the claim of service connection for hypertension. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2014, the Court set aside the Board's June 2013 decision and remanded the case for readjudication in compliance with directives specified in a February 2014 Joint Motion filed by counsel for the Veteran and VA.

In November 2014, the Board remanded this matter for further development in compliance with the Joint Motion.

The Veteran had also perfected an appeal with regard to a claim of service connection for bilateral hearing loss, and the Board had remanded the issue in June 2013 for further development.  In August 2013, the Appeals Management Center granted service connection for bilateral hearing loss, and thereby resolved the appeal as to that issue.


FINDING OF FACT

Hypertension did not have its clinical onset in service, was not exhibited within the first post service year, is not otherwise related to active duty, and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In letters dated in August 2008 and October 2010, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for hypertension on both a direct and secondary basis.  These letters satisfied the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

There was a timing deficiency in that the October 2010 letter was sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in a December 2010 supplemental statement of the case. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service VA medical treatment for hypertension.  In addition, the Veteran was afforded VA examinations for his hypertension and medical opinions have been obtained as to the etiology of the disability.  

In its April 2011, February 2013, and November 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: obtain the Veteran's service personnel records, afford him VA examinations to assess the etiology of his hypertension, and obtain medical opinions as to whether his hypertension is related to service or was caused or aggravated by his service-connected diabetes mellitus.  As explained above, all pertinent service personnel records have been obtained and associated with the Veteran's file.  Also, he was afforded VA examinations in May 2011 and January 2015 and medical opinions have been obtained as to whether his hypertension was caused or aggravated by service-connected disabilities.

Hence, the AOJ substantially complied with all of the Board's April 2011, February 2013, and November 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).




Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the nexus element for certain chronic disabilities listed in 38 C.F.R. § 3.309 (including hypertension) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302   (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.  VA has amended 38 C.F.R. §  3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. §  3.310 (b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113 (b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).

In this case, the May 2011 and January 2015 VA examination reports include diagnoses of hypertension.  Also, examination reports from Cumberland View Clinic dated in April and November 2008 and a May 2009 VA examination report reveal elevated blood pressure readings (175/103, 161/96, and 158/91, respectively).  Thus, current hypertension has been demonstrated.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. Hypertension, however, is not a disability listed in 38 C.F.R. § 3.309 (e). Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309 (e); see also 68 Fed. Reg. 27,630-41  (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran does not primarily contend, and the evidence does not otherwise reflect, that his hypertension is directly related to service.  However, the Board does note that he contended in his July 2008 claim (VA Form 21-526) that his hypertension was related to herbicide exposure in service, that the disease had its onset in 1970, and that he had been treated for the disease from 1970 to 2008.  Thus, he appears to have alluded to a continuity of symptomatology.

The evidence reflects that the Veteran was engaged in combat while in service in Vietnam.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154 (b) (West 2014).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute. First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease." Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304  (2015).

Although the Veteran served in combat, he does not contend, nor does the evidence indicate, that hypertension was incurred in combat with the enemy.  Hence, the provisions of 38 U.S.C.A. § 1154 (b) are inapplicable in this case.  Nevertheless, the presumptions of 38 U.S.C.A. § 1154 (b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report a physician's diagnosis of hypertension as well as a continuity of symptomatology.  However, his report must be weighed against the objective evidence and its credibility must be assessed.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints of or treatment for hypertension in the Veteran's service treatment records and there were no elevated blood pressure readings (as defined in 38 C.F.R. § 4.104 , DC 7101, Note (1)) recorded during service.  Further, his November 1973 separation examination was normal and a blood pressure reading of 114/56 was recorded at the time of separation. 

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303 (b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hypertension did not manifest until many years after service.  The first post-service clinical evidence of possible hypertension is a February 2007 treatment record from Ligon Medical Clinic which includes an elevated blood pressure reading of 150/92.  There is no clinical evidence of any earlier hypertension following service.  The Board acknowledges that there is subjective lay evidence of earlier hypertension in that the Veteran reported on the July 2008 VA Form 21-526 that his hypertension had its onset in 1970 and he alluded to a continuity of symptomatology in the years since service.  As explained below, however, the Board finds that any reports of a continuity of hypertension symptomatology in the years since service are not credible.

The absence of any objective clinical evidence of hypertension for over three decades after the Veteran's separation from active service in January 1974 is one factor weighing against a finding that his current hypertension was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

Moreover, the Veteran has provided varying statements as to the history of his hypertension.  For example, he contended in his July 2008 claim that hypertension had its inset in 1970 and that he had been treated for the disease from 1970 to 2008. His service treatment records, however, include a medical history form dated in September 1973 on which he reported that he was not being treated for, nor had he ever been treated for, high blood pressure.  Also, he reported during the February 2011 hearing that he was diagnosed as having hypertension approximately two to two and a half months after he was diagnosed as having diabetes.  His medical records, including the October 2008 VA examination report, indicate that diabetes had its onset in 2008.

In light of the absence of any objective evidence of complaints of or treatment for hypertension in service or for over three decades after service, the fact that the Veteran's November 1973 separation examination was normal and reflected a blood pressure reading which was within normal limits, and his inconsistent and contradictory statements concerning the history of his hypertension, the Board concludes that his reports concerning the history of his hypertension (including any reports of a continuity of symptomatology since service), are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The Veteran primarily contends that his hypertension is related to his service-connected diabetes mellitus and/or PTSD.  There are conflicting medical opinions as to whether any relationship exists between his hypertension and diabetes.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30   (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The October 2008 VA examination report includes an opinion that the Veteran's hypertension was not a complication of his diabetes.  This opinion was based on the fact that the hypertension was diagnosed at the same time as the diabetes.

The physician who conducted the October 2008 VA examination also opined that the Veteran's hypertension was not worsened or increased by his diabetes.  However, no further explanation or reasoning accompanied this opinion.

In a March 2010 letter, Melinda Phillips-Freeman MSN, APN, BC opined that the Veteran's hypertension was "a secondary condition of his diabetes mellitus."  She reasoned that studies had shown that diabetes and hypertension tend to occur together because they share certain physiological traits.  The effects caused by each disease process tend to make the other disease more likely to occur.  In the case of diabetes and high blood pressure, these effects include, but are not limited to, increased fluid volume (since diabetes is an inflammatory disease), increased arterial stiffness or atherosclerotic disease, and impaired insulin levels.  An increase in the total amount of fluid in the body and the increased arterial stiffness or atherosclerotic disease which is prominent in diabetes patients tends to raise blood pressure.  Also, impaired insulin levels can directly cause increases in blood pressure.

The May 2011 VA examination report includes an opinion that the Veteran's hypertension was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his diabetes mellitus.  Although the physician who provided the opinion explained that he did not see any evidence that the Veteran's diabetes caused or aggravated his hypertension, he did not otherwise provide any specific explanation or reasoning for his opinion.

In April 2013, a VA physician reviewed the Veteran's claims file (including the March 2010 letter from Melinda Phillips-Freeman) and medical literature and opined that his hypertension was not likely ("less likely than not") caused or aggravated beyond its natural progression by his diabetes.  As to causation, the physician reasoned that although diabetes can contribute to atherosclerosis and damage to blood vessel walls, there was no evidence that this in fact resulted in hypertension.  The only mechanism by which diabetes is known to cause hypertension is by way of secondary diabetic renal disease.  It is by way of adversely affecting renal function that diabetes directly causes an increase in one's blood pressure to a pathologic degree.  In this case, there was no evidence that the Veteran had diabetic renal disease, as evidenced by his normal glomelular filtration rate in May 2011.  Also, he did not exhibit any other signs of renal dysfunction.

With respect to aggravation, the physician explained that the Veteran did not exhibit any signs of diabetic renal disease in 2011.  Thus, there was no mechanism by which his diabetes could have aggravated his hypertension.

The April 2013 physician also specifically acknowledged the March 2010 opinion given by the Veteran's private treatment provider.  He concluded that medical literature and the pathophysiology of hypertension was such that the opinion was inaccurate.

The physician who conducted the January 2015 VA examination provided opinions in January, March, and May 2015 that the Veteran's hypertension was not likely ("less likely than not"/"less than 50 percent probability") "incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale for all the opinions was that hypertension existed before type II diabetes (the examiner indicated that hypertension was initially diagnosed both in July 2008 and July 2009), was diagnosed many years after the Veteran's separation from service in 1974, and was not related to herbicide exposure.
In November 2015, the Board sought to obtain an expert medical opinion from an internal medicine physician through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901 (a) (2015).  In December 2015, a VA internal medicine/endocrinology physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not"/"less than 50% probability") that his hypertension had its clinical onset in service, had its onset in the year immediately following service, is related to exposure to herbicides in service, is otherwise the result of a disease or injury in service, or was caused by his service-connected diabetes mellitus.  The physician reasoned that service treatment records did not contain any documentation of elevated blood pressure, that records showed that hypertension was diagnosed much later than during the year immediately following service, that herbicides were an unlikely cause of hypertension, and that no diseases or injuries that cause hypertension were documented in his service treatment records.

The physician further explained that he reviewed the article submitted by the Veteran entitled "Diabetes and High Blood Pressure" and the medical opinions contained in the claims file (including, but not limited to, the March 2010 opinion from Melinda Phillips-Freeman).  He reasoned that although hypertension and diabetes mellitus type II often occur together, there is no convincing evidence that there is a direct causal relationship between hypertension and diabetes mellitus type II.  There is incomplete medical knowledge to clearly establish that diabetes mellitus type II itself causes hypertension.  Diabetes and hypertension often occur together in a very complex web of associations.  Most individuals with diabetes and hypertension have many other problems such as abnormal lipids, obesity, sleep apnea, poor physical fitness, elevated salt intake, uric acid elevations, and genetic predispositions to diabetes and hypertension.  Most of these other risk factors work together to produce hypertension, but it is not likely ("less likely than not") that diabetes type II itself is often the real cause of hypertension.  If diabetes was directly related to hypertension, then it is reasonable that medications that effectively treat diabetes would have a beneficial effect on hypertension.  Although there are strong effective treatments for diabetes, they have little effect on hypertension.

Moreover, it is true that many individuals with diabetes can develop atherosclerosis, which can then lead to increases in blood pressure.  However, the majority of these individuals also concurrently have several other risk factors for both atherosclerosis and hypertension.  Any of these factors may have a more causal role for worsening hypertension, rather than diabetes itself causing the hypertension.  Diabetes related, very significant renal disease may have some association with hypertension, but even then it is difficult to establish a causal relation because this also occurs in the setting where many other risk factors are present that may be more important.  There is no evidence that the Veteran had renal disease, so it is not plausible to suggest that his diabetes led to renal disease, which in turn led to hypertension.

The VA physician who provided the December 2015 opinion subsequently re-reviewed the Veteran's claims file and provided an addendum opinion which was received at the Board in March 2016.  The physician opined that it was not likely (not "at least as likely as not"/ "50% probability or more") that the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus.  Specifically, any hypertension which was concurrent to or delayed from the onset of his diabetes was not caused or significantly aggravated by his diabetes.  The physician reasoned that although hypertension and diabetes mellitus type II often occur together and the onset of each is variable, there is no convincing evidence that there is a direct causal relationship or significant aggravating effect between hypertension and diabetes mellitus type II.  Diabetes and hypertension often occur in a very complex web of associations between many factors including abnormal lipids, obesity, sleep apnea, poor physical fitness, elevated salt intake, elevated uric acid, and complex genetic predispositions.  Most of these and other risk factors likely work together to produce hypertension, but it is not likely ("less likely than not") that the diabetes itself is often the real cause of hypertension.

Furthermore, if diabetes caused or significantly aggravated hypertension, then it is reasonable to think that medications that very effectively treat diabetes would have a very beneficial effect on concurrent or delayed development of hypertension.  There are several strong and effective treatments for diabetes and they have little effect on hypertension, either concurrent or hypertension with a delayed onset from the diagnosis of diabetes.  Many individuals with diabetes also develop hypertension after the diagnosis of diabetes.  The majority of these individuals, however, have several potent risk factors for the development of hypertension.  It is not possible to isolate diabetes from these other factors as a likely cause or significant aggravating factor for delayed hypertension.  Specifically, "it is not possible to establish it as at least 50% probability or more."

In September 2016, the VA physician who provided the December 2015 opinion and the addendum opinion received in March 2016 again reviewed the Veteran's claims file and opined that it was not likely (not "at least as likely as not"/"50 percent probability or more") that his current hypertension was caused or aggravated by his service-connected PTSD.  He reasoned that there is incomplete medical knowledge to clearly establish that PTSD itself causes hypertension.  PTSD and hypertension can occur together, but it has not been established that PTSD causes hypertension.  The actual cause or causes of most hypertension is not known.  Hypertension can have a very complex web of associations and tends to occur more in individuals that have many other problems such as abnormal lipids, obesity, sleep apnea, poor physical fitness, elevated salt intake, uric acid elevations, or genetic predispositions to hypertension.  Most of these and other risk factors likely work together to produce the hypertension, but it is not likely ("less likely than not") that the PTSD itself is often the real cause of hypertension.  If PTSD was directly related to hypertension, then it is reasonable to suspect that effective treatment of it would have a predictable beneficial effect on hypertension.  There is no clear evidence that treatment of PTSD has a consistent, predictable effect on hypertension.  Also, there is no medical evidence that hypertension is consistently and significantly aggravated by PTSD.

The VA physician also indicated that despite medical literature referenced by the Veteran's representative in its May 2016 Written Brief Presentation and the medical literature which was submitted along with the Written Brief Presentation (which indicates a possible association between hypertension and diabetes/PTSD), no change was warranted with respect to his December 2015 opinion or his addendum opinion which was received in March 2016.  He explained that he reviewed the cited and submitted medical literature (including the VA/DOD Clinical Practice Guidelines for the Management of Diabetes Mellitus and the VA/DOD Clinical Practice Guidelines for Management of PTSD) and that these guidelines and medical literature are based on factors known to him in 2015 and that they do not support a clear causal relationship between diabetes mellitus and hypertension or PTSD and hypertension.  Hypertension is associated with a number of factors, but none of them have been established to be a clear cause of usual hypertension (including diabetes mellitus and PTSD).  The actual cause or causes of hypertension have not been established.  There are a few known causes of secondary hypertension, but secondary hypertension clinical syndromes are rare conditions and neither diabetes mellitus nor PTSD have been established as a cause of secondary hypertension syndromes.  There is no evidence that the Veteran has secondary hypertension or the main causal factors that contribute to it.

The October 2008 opinion that the Veteran's hypertension was not worsened or increased by his diabetes and the May 2011 opinion are both of little, if any, probative value because they are not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The April 2013 opinion is also of limited probative value because it is premised on an inaccurate/misleading finding that "the only mechanism by which diabetes is known to cause hypertension is by way of secondary diabetic renal disease" and that there was "no mechanism by which [the Veteran's] diabetes could have aggravated his hypertension" because he did not have diabetic renal disease in 2011.  As noted by the parties to the Joint Motion, there is an apparent conflict between this reasoning which accompanies the April 2013 opinion and the medical literature submitted by the Veteran in January 2013 (i.e., a medical article from WebMD entitled "Diabetes and High Blood Pressure").  Specifically, the article states that diabetes predisposes arteries to atherosclerosis which, in turn, can cause high blood pressure.  This is in conflict with the finding of the April 2013 physician that there was no evidence that atherosclerosis and damaged blood vessel walls results in hypertension and secondary diabetic renal disease is "the only mechanism by which diabetes is known to cause hypertension."  The VA physician who provided the November 2015 opinion acknowledged that "it is true that many individuals with diabetes can develop atherosclerosis, which can then lead to increases in blood pressure," and his overall opinion and rationale reflects that the relationship between diabetes and hypertension is not necessarily restricted to the presence of diabetic renal disease.  Hence, as the rationale that accompanies the April 2013 opinion is inaccurate/misleading, the Board finds that it is of little probative value.

The various opinions of the physician who conducted the January 2015 VA examination are also of little probative value because the opinions address whether the Veteran's hypertension is directly related to service, but part of the rationale for the opinions is only relevant to whether a relationship exists between his diabetes and his hypertension (i.e., that his hypertension existed before his diabetes).  These opinions are also accompanied by minimal explanations.

The October 2008 opinion that the Veteran's hypertension was not a complication of his diabetes (as opposed to the October 2008 opinion that the Veteran's hypertension was not worsened or increased by his diabetes), the March 2010 and December 2015 opinions, the addendum opinion received in March 2016, and the September 2016 addendum opinion are all accompanied by specific rationales that are not inconsistent with the evidence of record.  The December 2015 opinion that it is not likely that the Veteran's hypertension is directly related to service does not explicitly acknowledge or discuss his report which alludes to a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Hence, the December 2015 opinion which addresses direct service connection is adequate.

It is unclear as to what evidence was reviewed by the medical professional who provided the March 2010 opinion.  By contrast, the December 2015 opinion, the addendum opinion received in March 2016, and the September 2016 addendum opinion are explicitly based upon a full review of medical literature, the Veteran's medical records, and his reported history.  The physician who provided all of these opinions specifically acknowledged and discussed all medical literature that was referenced and/or submitted by the Veteran and his representative.  

Moreover, the VA physician who provided the December 2015 opinion and the subsequent addendum opinions specifically reviewed and addressed the March 2010 opinion from Melinda Phillips-Freeman and acknowledged her basic premise that there are possible associations between diabetes and hypertension (e.g., by way of atherosclerosis and other factors).  Despite this possible association, however, the VA physician provided even more specific explanation and reasoning for why there is "no convincing evidence that there is a direct causal relationship or significant aggravating effect between hypertension and diabetes mellitus type II" and why it is not likely (i.e., not at least as likely as not) that the Veteran's diabetes specifically caused or aggravated his hypertension.

In light of the fact that the December 2015 opinion, the addendum opinion received in March 2016, and the September 2016 addendum opinion are all explicitly based on a review of the Veteran's entire claims file (including treatment records and reported history), are based on a review of medical literature (including all medical literature referenced and/or submitted by the Veteran and his representative), and provide a detailed explanation for why the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus (despite the points raised in the March 2010 opinion from Melinda Phillips-Freeman), the Board finds that the December 2015 opinion, the addendum opinion received in March 2016, and the September 2016 addendum opinion are more probative than the March 2010 opinion with respect to whether the Veteran's hypertension is related to his diabetes.

The Veteran has expressed his belief that his current hypertension is related to herbicide exposure in service or his service-connected diabetes mellitus and/or PTSD.  Nevertheless, the question of whether any such relationships exist is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

To the extent that the Veteran is attempting to establish nexus through his own opinions, as a lay person he has not been shown to be capable of making such conclusions on such a medical matter in this instance.  The link between any current hypertension and herbicide exposure in service or between any hypertension and service-connected diabetes and PTSD is one requiring specialized knowledge to understand the complex nature of internal body systems.  The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professional who provided the December 2015 opinion and the subsequent addendum opinions to be of greater probative weight than the Veteran's more general lay assertions. 

The Board acknowledges that the Veteran has referenced and/or submitted articles and medical literature pertaining to the possible associations between hypertension and diabetes/PTSD.  Regardless, the Board finds this evidence is of limited probative value.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317   (1998). 

The information provided by the Veteran is only applicable to the possible associations between hypertension and diabetes/PTSD and does not contain any information specific to the Veteran's case.   The articles submitted by the Veteran do not provide any specific evidence indicating that his diagnosed hypertension was specifically related to his diabetes or PTSD.  Id. 316-17.  While the articles have some probative weight, they are clearly outweighed by the evidence against the claim, including the December 2015 medical opinion and subsequent addendum opinions (set forth above) which were based upon a review of the Veteran's individual records and reported history and the referenced/submitted medical literature.

There is no other evidence of a relationship between the Veteran's current hypertension and service or a service-connected disability, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hypertension manifested in service, manifested within a year after his January 1974 separation from service, is otherwise related to service, or is caused or aggravated by a service-connected disability.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 







ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


